                            Case 19-40859           Doc 22       Filed 08/02/19        Entered 08/02/19 14:46:10               Desc Main Document
                                                                                                                                                                  EOD
                                                                                                                                                                 Page 1 of 2


                                                                                                                                                                  08/02/2019
   Fill in this information to identify your case:

                                                                                                                                                         87a/5
   IN THE UNITED STATES BANKRUPTCY COURT FOR
   THE EASTERN DISTRICT OF TEXAS
   Debtor 1           Thomas Lee Carver
                   First Name                             Middle Name                                     Last Name

   Debtor 2 Cecilia Carver
   (filing spouse) First Name                             Middle Name                                     Last Name




   Case Number: 19-40859-btr-13




   TXEB Local Form 3015-b


                                                 ORDER CONFIRMING CHAPTER 13 PLAN
......................................................................................................................................................................................... Adopted: Dec 2017


   Upon completion of a hearing upon proper notice to consider the confirmation of the Chapter 13 Plan proposed by the
Debtor1 (the “Plan”), wherein the Court has determined that all of the requisite requirements for confirmation pursuant to §
13252 have been fulfilled by the Debtor, and that all objections to plan confirmation have been overruled or resolved by
agreement, the Court finds that just cause exists for the entry of the following order.

IT IS THEREFORE ORDERED:

   1. The Debtor's Plan filed on                                 4/1/2019                       [dkt # 5]              , as amended by this order, is CONFIRMED.

   2. The Debtor shall pay:

    Constant Payments:                                      $830.00                                        per month for                               60                      months,

   Variable Payments: for                          months pursuant to the schedule set forth in Exhibit A to this order,
together with those portions of any tax refunds required to be tendered under § 2.4 of the Plan, to:

Carey D. Ebert, Chapter 13 Trustee, P. O. Box 628, Tyler, TX 75710

beginning        5/1/2019          and continuing until all of the allowed claims provided for by the Plan have been paid
in accordance with the provisions of the Plan, this Order, or any subsequent order of the Court.

3. Excepting adequate protection payments authorized to be paid by LBR 3015(c), and only to the extent funds are
available, the Trustee shall make disbursements on a monthly basis to the holders of allowed claims as set forth in the
terms of the Plan and as modified by this Order; provided, however, that the Trustee shall not be required to pay any
dividend to any claimant in an amount less than $15.00 and any dividends deferred under this provision shall be paid
when the accumulation of payments due to such claimant shall exceed the sum of $15.00. Upon the filing of any plan
modification motion, however, the Trustee is authorized to suspend disbursements to the holders of allowed claims
pending the resolution of that motion in order to determine the effect of the modification upon future disbursements.
________________________________
1 The use of the singular term “Debtor” in this Order includes both debtors when the case has been initiated by the filing of a joint petition by spouses.
2 All statutory references contained in this Order refer to the Bankruptcy Code, located in Title 11, United States Code.
                       Case 19-40859       Doc 22     Filed 08/02/19     Entered 08/02/19 14:46:10        Desc Main Document           Page 2 of 2
4. Pursuant to LBR 3015(f)(1), the Plan is amended through this Order without the necessity of further disclosure to
creditors in the following manner:


5.3 Liquidation Analysis: Unsecured Claims Under Parts 4 and 5.

     If the bankruptcy estate of the Debtor was liquidated under Chapter 7 of the Bankruptcy Code, the holders of priority
     unsecured claims under Part 4 of this Plan and the holders of nonpriority unsecured claims under Part 5 of this Plan
     would be paid an aggregate sum of approximately $665.54. Regardless of the particular payment treatments elected
     under Parts 4 and 5 of this Plan, the aggregate amount of payments which will be paid to the holders of allowed
     unsecured claims under this Plan will be equivalent to or greater than this amount.




  Other Changes That Do Not Require Further Notice to Creditors.3 The Plan is MODIFIED in the following manner:




                                                                                                      Signed on 08/02/2019

                                                                                                                                                         SD
                                                                                       HONORABLE BRENDA
                                                                                       HONORABLE  BRENDA T.
                                                                                                         T. RHOADES,
                                                                                                            RHOADES,
                                                                                       UNITED STATES
                                                                                       UNITED STATES BANKRUPTCY
                                                                                                     BANKRUPTCY JUDGE
                                                                                                                 JUDGE

APPROVED AS TO FORM AND SUBSTANCE:



x /s/ Carey D. Ebert                                                                     Date June 26, 2019
   Carey D. Ebert, Chapter 13 Trustee


x /s/ Marcus B. Leinart                                                                  Date June 26, 2019
   Attorney for Debtor




________________________________
     3
         The inclusion of any plan amendment that requires notification under §§ 1.1 – 1.4 of the Chapter 13 Plan may not accomplished through this confirmation order
